Citation Nr: 1030871	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  04-12 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for a service-
connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Bush, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from 
July 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Veteran presented testimony before the undersigned Acting 
Veterans Law Judge at the RO in September 2007.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder.

In August 2008, the Board remanded this case for additional 
development.  The claims folder has been returned to the Board.

One issue previously on appeal, entitlement to service connection 
for residuals of gallbladder removal, was granted in a December 
2009 rating decision.  Therefore, as the full benefit sought on 
appeal was granted, that claim is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board regrets the necessity of having to remand this case 
again.  However, for reasons explained immediately below, a 
remand is unfortunately necessary.

In a March 2010, the Veteran submitted a statement indicating 
that she filed a Workers Compensation claim in February 2010 for 
back trauma.  Although a February 2010 work capacity evaluation 
associated with that claim is of record, it appears there are 
subsequent evaluations that are not in the claims folder.  An 
attempt to obtain these pertinent records should therefore be 
made.

Additionally, the above-cited March 2010 statement as well two 
recent lay statements assert that the Veteran is unable to work 
due to her service-connected low back disability.  The Veteran 
has therefore raised the issue of a total disability rating for 
compensation based on individual unemployability (TDIU).  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once 
a Veteran submits evidence of medical disability and additionally 
submits evidence of unemployability, VA must consider total 
rating for compensation based upon individual unemployability); 
see also Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) 
(holding that an inferred claim for a TDIU is raised as part of 
an increased rating claim only when the Roberson requirements are 
met).  The United States Court of Appeals for Veterans Claims 
recently held that a request for TDIU is not a separate claim for 
benefits, but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  Id 
at 455.  As such, future adjudication of the Veteran's claim 
should include the issue of TDIU, in accordance with the holding 
in Rice.

Moreover, while the Veteran was afforded a VA examination in 
August 2009 addressing her low back disability, the examination 
report does not contain a discussion of the impact of this 
disability on her ability to obtain or maintain gainful 
employment.  Therefore, further development is warranted to 
ascertain whether Veteran's service-connected disability renders 
her unable to secure or follow a substantially gainful 
occupation.

Finally, the Veteran's most recent outpatient record from the 
East Orange VA Medical Center (VAMC) is dated in September 2008.  
Updated treatment records should be associated with the claims 
folder, as they could potentially affect the outcome of the issue 
currently on appeal.  See 38 U.S.C.A. § 5103A (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records 
from the Ventnor VA health clinic for the 
period from December 2006 to the present.  If 
records for this time period do not exist or 
are not available, the file should be clearly 
annotated to that effect.

2.  Obtain copies of any medical records 
relied upon in reaching the Veteran's Workers 
Compensation determination.  All efforts in 
this regard should be documented in the claims 
folder.  If these records do not exist or are 
not available, the file should be clearly 
annotated to that effect.

3.  After the above has been completed to the 
extent possible, schedule the Veteran for a VA 
spine examination to determine the impact of 
the Veteran's low back disability on her 
ability to secure and follow a substantially 
gainful occupation.  The claims folder should 
be provided to and be reviewed by the examiner 
in conjunction with the examination.  
Following examination of the Veteran and 
review of the claims folder, the examiner 
should provide an opinion as to whether the 
Veteran is unable to secure and follow a 
substantially gainful occupation by reason of 
her service-connected low back disability.  A 
report of the examination should be prepared 
and associated with the claims folder.  The 
examiner is requested to explain any opinion 
provided, and to include supporting references 
to the Veteran's medical record.

4.  Thereafter, readjudicate the issue on 
appeal, to include the issue of entitlement to 
a TDIU.  If the benefit sought on appeal 
remains denied, in whole or in part, the 
Veteran and her representative should be 
provided with a Supplemental Statement of the 
Case and be afforded reasonable opportunity to 
respond.  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


